DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-5 be found allowable, claims 6-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Specifically, it is unclear what purpose claims 6-13 serve, since they provide for the same patent protection as those provided in claims 2-5; while claims 6-13 are not considered duplicate claims, they do not appear to differ substantially from the limitations set forth in claims 2-5.
For example, claims 1 and 2 allow for the use of arimoclomol and pharmaceutically acceptable salts, wherein claim 2 provides for dosing limitations of both the drug, and its pharmaceutically acceptable salts. Claim 6 provides for the same dosing limitations as claim 2, but only provides for arimoclomol, whereas claim 10 provides for the same dosing limitations as claim 2, but for the pharmaceutically acceptable salts of arimoclomol; both provide for the same dosage range as each other, and that claimed in claim 2. When taken together claims 6-13 provide for, essentially, the same limitations provided in claims 2-5, albeit, the scope is slightly different since the drug and its salts are split between claims 6 and 10, respectively. This warning is issued, because it is unclear what purpose claims 6-13 serve, when all of the limitations found in these claims, with no exceptions, are found within the limitations of claims 2-5.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-14 of U.S. Patent No. 9,289,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent provides for an invention that has greater scope than that claimed in the instant application.
The instant claim-set provides for a method of treating Gaucher disease, by administering arimoclomol, or pharmaceutically acceptable salts. The dependent claims provide for dosing limitations, as well as limitations drawn to the co-administration of other compounds, including miglustat and enzymes in the form of enzyme replacement therapy. The patent provides for a method drawn to treating lysosomal storage diseases by administering a hydroxylamine derivative. When looking at the claims of the patent, it is noted that claims 5-7 indicate that the hydroxylamine derivative can include arimoclomol and its pharmaceutically acceptable salts (BRX-220 and BRX-345), and claim 8 indicates that the lysosomal storage disease can include Gaucher disease. Furthermore, claim 12 provides for the same enzyme replacement therapies as those claimed in the instant application. Based upon this assessment, the instant application entirely fits within the broadest and some of the narrowest limitations provided in the patent, but provides for an overall narrower scope than the patent.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,884,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent provides for an invention that has greater scope than that claimed in the instant application.
The instant claim-set provides for a method of treating Gaucher disease, by administering arimoclomol, or pharmaceutically acceptable salts. The dependent claims provide for dosing limitations, as well as limitations drawn to the co-administration of other compounds, including miglustat and enzymes in the form of enzyme replacement therapy. The patent provides for a method drawn to treating lysosomal storage disorder (lipidosis) by administering a hydroxylamine derivative. When looking at the claims of the patent, it is noted that claims 4-6 indicate that the hydroxylamine derivative can include arimoclomol and its pharmaceutically acceptable salts (BRX-220 and BRX-345), and claim 11 provides for the same enzyme replacement therapies as those claimed in the instant application.
Although the patent never claims “Gaucher disease,” it is clear from the specification that lysosomal storage disorders, like those defined as “lipidosis” and “sphingolipidosis,” can include Gaucher disease, and as such, would necessarily read upon this disease. See column 29, line 16. Based upon this assessment, the instant application entirely fits within the broadest and narrowest limitations provided in the patent, but provides for an overall narrower scope than the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651